Title: To George Washington from Jonathan Dayton, 12 July 1782
From: Dayton, Jonathan
To: Washington, George


                  
                     Sir,
                     Elizabeth Town. July 12th 1782.
                  
                  Your Excellency’s letter of the 24th to Colonel Dayton as it very nearly affected me by declaring your Excellency’s displeasure and disapprobation of my conduct was communicated to me by him.  From the mistaken report which appears to have been made to your Excellency upon this occasion I should be justly censured for a deviation from, and disobedience of, my orders; but, I trust, when every circumstance is made known, your Excellency will have a very different conception of the matter and view my conduct in this instance in a more favorable light.  The persons alluded to, as being permitted to pass contrary to the spirit of the orders, are, I trust, (for I have seen no others) two officers who declared that they had by stratagem effected their escape from the prison ship and with great difficulty found their way across Staaten Island to this town.  Altho I had received no express orders upon this particular subject, I could not consider it to be your Excellency’s wish that prisoners making their escape from a loathsome confinement should be returned to the mercy of the enemy, under circumstances which must naturally tend to aggravate the cruelty of their former situation.
                  If they have imposed upon me, a falshood for the purpose of facilitating their pass into the country, they should certainly be the sufferers, especially as, in these cases, the history of a man’s situation can only be learned from his own mouth.
                  The lines about this place are so very extensive as to admit numbers to come privately from the other shore and make their way undiscovered into the country but wherever I have detected them in the attempt, I have either apprehended or sent them back, to return, if they thought proper by the way of Dobb’s ferry.  I have the honor to subscribe myself Your Excellency’s most obedient very humble servant.
                  
                     Jona: Dayton
                  
               